DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Office Action is responsive to amendments filed for No. 16/256816 on January 07, 2021. Please note claims 1-21 remain in the application. 
a. 	In response to the amendments filed to claims 1-3, 7, 12 and 18-20, the previous objections directed toward minor informalities have been withdrawn. 
Response to Arguments
3.	Applicant's arguments filed January 07, 2021 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action. 
Claim Objections
4.	Claim 12 is objected to because of the following informalities:  
Claim 12 recites “a filtering module” and it should be “the filtering module”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the structural layer" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 13-18 are rejected due to their dependency from claim 12.
	Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1, 2, 10-12, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (hereinafter Zhang) US-PG-PUB No. 2018/0115811.

Regarding claim 1, this claim is rejected for the same reasons as Claim 12 because the apparatus in Claim 12 can be used to practice the method steps of Claim 1.

Regarding claim 2, this claim is rejected for the same reasons as Claim 14 because the apparatus in Claim 14 can be used to practice the method steps of Claim 2.

Regarding claim 10, this claim is rejected for the same reasons as Claim 17 because the apparatus in Claim 17 can be used to practice the method steps of Claim 10.

Regarding claim 11, Zhang teaches
The method according to claim 1, wherein the membrane (i.e. diaphragm 453a) and the rigid plate (i.e. backplate 451a) are capacitively coupled to each other (Para. [0023], Lines 9- 12 and Fig. 3).

Regarding claim 12, Zhang teaches 
Fig. 3 shows a MEMS microphone 100a having a semiconductor die comprising: 
a Micro-Electro-Mechanical System (MEMS) device (Fig. 3 shows a MEMS chip 4a) including the structural layer (Fig. 3 shows a base 43a) having a through cavity (Fig. 3 shows a back cavity 41a) and integrating a filtering module (Fig. 3 shows a waterproof part 7a), the MEMS device (i.e. MEMS chip 4a) including a membrane (Fig. 3 shows a diaphragm 453a) suspended and facing a rigid plate (Fig. 3 shows a backplate 451a), the membrane (i.e. diaphragm 453a) located over the cavity (i.e. back cavity 41a) at a first side of the structural layer as shown in Fig. 3; and
a filtering module (i.e. waterproof part 7a) formed in the structural layer (i.e. base 43a) at a second side opposite to the first side as shown in Fig. 3, a first portion of the filtering module 

Regarding claim 14, Zhang teaches 
The semiconductor die according to claim 12, wherein the filtering module (i.e. waterproof part 7a) is directly coupled to the structural layer (i.e. base 43a) without an intermediate layer between the structural layer (i.e. base 43a) and the filtering module (i.e. waterproof part 7a) as shown in Fig. 3.

Regarding claim 17, Zhang teaches
The semiconductor die according to claim 12, wherein the filtering module comprises a layer of hydrophobic material on a side facing away from the cavity (Para. [0019], Lines 1-3 and Fig. 3).

Regarding claim 18, Zhang teaches 
The semiconductor die according to claim 12, wherein the MEMS device (i.e. MEMS chip 4a) is an acoustic transducer device, and the cavity (i.e. back cavity 41a) is an acoustic chamber of the acoustic transducer device (Para. [0023], Lines 1-12 and Fig. 3).

Regarding claim 19, Zhang teaches
An electronic system (Fig. 3 shows MEMS microphone 100), comprising: 
a semiconductor package (Fig. 3 shows a protective structure 1) including: 
a base substrate (Fig. 3 shows a PCB substrate 13a) having a sound port (Fig. 3 shows a sound hole 15a) in acoustic communication with an environment external to the package as shown in Fig. 3; 
a covering element (Fig. 3 shows a housing 11a) defining, together with the base substrate (i.e. PCB substrate 13a), an inner space (Fig. 3 shows a receiving space 2a) of the package (i.e. protective structure 1) as shown in Fig. 3; and 
Fig. 3 shows the MEMS microphone 100 having a semiconductor die in the inner space (i.e. receiving space 2a) of the package i.e. protective structure 1) as shown in Fig. 3, the semiconductor die of the MEMS microphone 100 including a  Micro-Electro-Mechanical System (MEMS) device (Fig. 3 shows a MEMS chip 4a) and is coupled directly to a structure layer (Fig. 3 shows a base 43a), wherein the structural layer (i.e. base 43a) includes an integrally formed filtering module (Fig. 3 shows a waterproof part 7a) and a through cavity (Fig. 1 shows a back cavity 41a), wherein the MEMS device (i.e. MEMS chip 4a) has a membrane (Fig. 3 shows  a diaphragm 453a) and a rigid plate (Fig. 3 shows a backplate 451a) facing the membrane as shown in Fig. 3, wherein a first portion of the filtering module (i.e. waterproof part 7a) faces the cavity (i.e. back cavity 41a) as shown in Fig. 3 and a second portion of the filtering module (i.e. waterproof part 7a) extends seamlessly as a prolongation of the structural layer (i.e. base 43a) as shown Fig. 3, and wherein the first portion of the filtering module (i.e. waterproof part 7a) includes a plurality of through openings (Fig. 3 shows a plurality of through holes 73a) configured to place the cavity (i.e. back cavity 41a) in fluidic communication with an 

Regarding claim 20, Zhang teaches 
The electronic system according to claim 19, wherein the electronic system (i.e. MEMS microphone 100) is a voice recorder.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 3, 4, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang) US-PG-PUB No. 2018/0115811 in view of Piechocinski US-PG-PUB No. 2020/0137501.

Regarding claim 3, this claim is rejected for the same reasons as Claim 15 because the apparatus in Claim 15 can be used to practice the method steps of Claim 3.

Regarding claim 4, this claim is rejected for the same reasons as Claim 13 because the apparatus in Claim 13 can be used to practice the method steps of Claim 4.

Regarding claim 9, Zhang teaches all the features with respect to claim 1 as outlined above.
Zhang teaches that the MEMS device (i.e. MEMS chip 4a) is an acoustic transducer device, and the cavity (i.e. back cavity 41a) is an acoustic chamber of the acoustic transducer device (Para. [0023], Lines 1-12 and Fig. 3).
Zhang does not explicitly teach that the filtering module enables passage of acoustic waves while hindering passage of contaminating particles from the external environment to the acoustic chamber. 
Piechocinski teaches of a MEMS microphone device having an integrated filter. The filter comprise a layer of material perforated which is configured to allow acoustic pressure waves to pass through the filter and inhibit, or substantially prevent, particles having a size in the range 5 um-15 um from passing through the filter (Para. [0018], Lines 1-19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtering module, as taught by Zhang, with the filtering module enables passage of acoustic waves while hindering passage of contaminating particles from the external environment to the acoustic chamber, as taught by Piechocinski. The motivations is to use the filtering module to prevent contaminating particles to entering the device, thus providing protection from unwanted particles.

Regarding claim 13, Zhang teaches all the features with respect to claim 12 as outlined.
Zhang does not explicitly teach each of the plurality of through openings has a shape and size that hinders passage of contaminating particles having at least one dimension greater than 5 microns.
Piechocinski teaches of a MEMS microphone device having an integrated filter. The filter comprise a layer of material perforated which is configured to allow acoustic pressure waves to pass through the filter and inhibit, or substantially prevent, particles having a size in the range 5 um-15 um from passing through the filter (Para. [0018], Lines 1-19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtering module, as taught by Zhang, with the plurality of through openings having the shape and size that hinders passage of contaminating particles having the dimension greater than 5 um, as taught by Piechocinski. The motivations is to select the appropriate dimensions for the plurality of through openings that would inhibit contaminants from passing through the filtering module, thus providing protection from unwanted particles.

Regarding claim 15, Zhang teaches all the features with respect to claim 12 as outlined above. Zhang does not explicitly teach that the filtering module is directly coupled to the structural layer by intermediate silicon- oxide layers between the structural layer and the filtering module.
Piechocinski teaches in Fig. 3a of a filter 201 is directly coupled to a rigid structural layer 4 to the filter 201 by a silicon die substrate 101 and in the oxide layer 103 between the rigid structural layer 4 and the filter 201. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor die, as taught by Zhang, with .

13.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang) US-PG-PUB No. 2018/0115811 in view of Goida et al. (hereinafter Goidai) US-PG-PUB No. 2012/0237073.

Regarding claim 5, this claim is rejected for the same reasons as Claim 16 because the apparatus in Claim 16 can be used to practice the method steps of Claim 5.

Regarding claim 16, Zhang teaches all the features with respect to claim 12 as outlined above. 
Zhang teaches that the filtering module (e.g. waterproof part 7a) is made of semiconductor material such as silicon material (Para. [0019], Lines 1-4).
Zhang does not explicitly teach the thickness of the filtering module, measured in a direction of propagation of the sound wave, between 1 microns and 100 microns.
Goidai teaches of a packaged MEMS microphone device 10 has a package filter 28 a suitable thicknesses include thicknesses between about 5 um to about 30 um (Para. [0041], Lines 3-8) as shown in Fig. 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtering module, as taught by Zhang, with the thickness of the filtering module between 1 um and 100 um, as taught by Goidai. The .

14.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang) US-PG-PUB No. 2018/0115811 in view of Brioschi et al. (hereinafter Brioschi) US-PG-PUB No. 2016/0261941.

Regarding claim 21, Zhang teaches all the features with respect to claim 19 as outlined above. 
Zhang does not explicitly teach that a microprocessor coupled to the semiconductor package.
	Brioschi teaches in Fig. 9 of a microprocessor (CPU) 101 coupled to an acoustic-transducer devices 51, 81 and 91. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system, as taught by Zhang, with the microprocessor coupled to the semiconductor package, as taught by Brioschi. The motivations is to use the microprocessor interpreting system instructions and processing data.
Allowable Subject Matter
15.	Regarding claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7 and 8 are objected due to their dependency from claim 6.
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653